Citation Nr: 0011266	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  94-28 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


REMAND

The appellant served on active duty from April 1968 to March 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The appellant appeared at a hearing held at the RO on July 
16, 1997.  A transcript of that hearing has been associated 
with the record on appeal.

This case is not ready for appellate review.  In his July 
1993 substantive appeal, the appellant requested a personal 
hearing before a member of the Board at the RO.  A hearing 
was scheduled for December 8, 1993.  In a November 1993 
statement, the appellant's representative requested that the 
Travel Board hearing be postponed because the appellant's 
claim was still being developed by the RO.  In a March 1997 
statement, the appellant requested that an administrative 
hearing be held as soon as possible.  A hearing was held in 
July 1997 before a hearing officer at the RO.  No hearing 
before the Board was scheduled.  Because the appellant has 
not been provided a hearing in accordance with his July 1993 
request, it is appropriate to remand this case for due 
process reasons.

Accordingly, this case is REMANDED for the following:

The RO should schedule the appellant for 
a hearing before a traveling member of 
the Board at the RO, in accordance with 
applicable law.

Thereafter, the appellant's claim should be returned to the 
Board for appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




